DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 and 12/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 are rejected under 35 U.S.C. 102(a) as being anticipated by Fujii (2015/0144409).
 	Fujii in figures 1-23, disclose a power supply device comprising a battery stack (2) including a plurality of battery cells (1) that are stacked, a pair of end plates (3) that are disposed at both end portions of the battery stack and a bind bar (4) that extends in a stacking direction of the plurality of battery cells of the battery stack and has both end portions coupled to the pair of end plates. The battery stack is a quadrangular prism extending in the stacking direction of the plurality of battery cells, and has four surrounding surfaces including an electrode surface where electrodes of the plurality of battery cells are disposed, a bottom surface on an opposite side of the electrode 
	Regarding claim 5, Fujii disclose a cooling plate (BP) that is disposed on the bottom surface of the battery stack and cools each of the plurality of battery cells, wherein the cooling plate is disposed in a thermally coupled state over an entire width of the bottom surface of the battery stack.  
 	Regarding claim 6, Fujii in figure 3, disclose the bind bar including a ridge extending in the stacking direction of the plurality of battery cells.  
 	Regarding claim 7, Fujii in figure 3, disclose the bind bar, which is a metal plate, and is pressed to provide the ridge.  
 	Regarding claim 8, Fujii in figure 3, disclose the bind bar including a main body (4a) that is disposed on the one of the facing side surfaces of the battery stack, and fixing pieces (4b) that are coupled to both ends of the main body and fixed to the pair of end plates, and the ridge is provided extending from the main body of the bind bar to the fixing pieces.  

 	 Regarding claim 10, Fujii in figures 19-20, disclose the power supply device comprising a running motor (M) that is supplied with electric power from the power supply device; 6Application No. Not Yet AssignedDocket No. P200885US00 a vehicle body including the power supply device and the running motor; and wheels (97) that are driven by the running motor to run the vehicle body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claim 1 above, and further in view of TuronTeixidor et al. (2014/0266066).
 	Fujii disclose the elastic sheet, but fail to show the elastic sheet is a rubbery elastic sheet, foamed rubber and closed-cell foam.  
 	Turon Teixidor et al. in figures 1-5, disclose a clamping device for an electro-mechanic cell stack comprising an elastic member, which is foamed rubber, rubbery elastic sheet and closed-cell foam. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fujii by further comprising the elastic sheet disclosed by Turon Teixidor et al. in order to reduce the thickness variation and deformation of the cell stack.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618